Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
This action is in response to amendments filed October 6th, 2020.  As per applicant’s request, Claims 1, 7, 12, 14, and 20 have been amended.  Claim 6 has been cancelled.  Claims 1-5 and 7-20 are currently pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, one may infringe upon a non-transitory computer readable storage medium comprising instructions that, when executed by a processor, cause the processor to perform a method without actually performing the method, thus infringing dependent Claim 20 without infringing method Claim 14, the independent claim upon which Claim 20 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 7, 9-14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites an apparatus comprising a processor, thus an article of manufacture, one of the four statutory categories of patentable subject matter.  However, Claim 1 further recites to segment a battery signal into sets of segment data at a fixed time interval and to learn a battery state estimation model, for estimating a battery state of a battery, based on a determined battery state probability density, each of which are mental processes capable of being performed in the human mind, with only the aid of pencil and paper.  For example, segmenting a set of data into blocks of equal length can be performed with pencil and paper, and learning a model for estimating a battery state includes embodiments such as “if the determined density is greater than some threshold, the battery is abnormal.”  Claim 1 further recites to determine a threshold value parameter that indicates a battery to be in a normal state in response to an estimated battery state probability value meeting a threshold based on the determined battery state probability density corresponding to the learned battery state estimation model, and to reflect the determined threshold value parameter in the battery state estimation model, which also is a mental process – determining a threshold parameter and reflecting the threshold parameter in a model encompasses embodiments such as observing “if recites an abstract idea.  
Claim 1 does not include any additional elements which integrate the abstract idea into a practical application.  Specifically, the only recited additional elements are a memory storing instructions and a processor configured to execute the instructions to implement software to perform the abstract idea.  Recited at a high level of generality, i.e. as generic computer components, such that it amounts to no more than mere instructions to apply the judicial exception using generic computer components, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on the practice of the abstract idea.  Therefore, the claim is directed to an abstract idea.
Claim 1 does not include any additional elements that are sufficient to amount to significantly more than the abstract idea, as the implementation of an abstract idea on generic computer components is not significantly more than the abstract idea itself and cannot provide an inventive concept (see MPEP 2106.05(f)).  Therefore, the claim is subject-matter ineligible.
Dependent Claims 3-5 only recite additional steps of an abstract idea, implemented on generic computer components, and thus remain directed towards an abstract idea without significantly more.  Specifically:  in Claim 3: projecting the sets of segment data to a corresponding feature space in order to learn a feature space transformation model is performing a mathematical process in order to perform a mental process, whereas to learn the battery state probability density model to estimate a battery state probability value using the learned feature space transformation model and to learn the battery state estimation model to estimate a battery state using the battery state probability density model, broadly recited, are both mental processes that encompass embodiments which are observations such as, 4, projecting the sets of the segment data to the corresponding feature space in a dimension lower than a current dimension of the segment data, using at least one of a principle component analysis is a mathematical process.  In Claim 5, to estimate a parameter of the battery state probability density model defined by at least one of a maximum likelihood algorithm or a maximum a posteriori (MAP) algorithm using the learned feature space transformation model is a mathematical process.    Therefore, dependent Claims 3-5 recite no more than additional facets of an abstract idea, implemented on generic computer components, and for reasons set forth in the rejection of Claim 1, do not integrate the abstract idea into a practical application nor recite significantly more than the abstract idea, and are thus subject-matter ineligible.

Claim 7 recites an apparatus comprising a processor, thus an article of manufacture, one of the four statutory categories of patentable subject matter.  However, Claim 7 further recites to segment a battery signal into sets of segment data at a fixed time interval and to estimate a battery state based on an estimated battery state probability value of the sets of the segment data with respect to a learned battery state estimation model, wherein the battery state estimation model comprises a threshold value parameter that indicates a battery state to be a normal state in response to the estimated  battery state probability value meeting a threshold each of which are mental processes capable of being performed in the human mind, with only the aid of pencil and paper.  For example, segmenting a set of data into blocks of equal length can be performed with pencil and paper, and estimating a battery state recites an abstract idea.  
Claim 7 does not include any additional elements which integrate the abstract idea into a practical application.  Specifically, the only recited additional elements are a memory storing instructions and a processor configured to execute the instructions to implement software to perform the abstract idea.  Recited at a high level of generality, i.e. as generic computer components, such that it amounts to no more than mere instructions to apply the judicial exception using generic computer components, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on the practice of the abstract idea.  Therefore, the claim is directed to an abstract idea.
Claim 7 does not include any additional elements that are sufficient to amount to significantly more than the abstract idea, as the implementation of an abstract idea on generic computer components is not significantly more than the abstract idea itself and cannot provide an inventive concept (see MPEP 2106.05(f)).  Therefore, the claim is subject-matter ineligible.
Dependent Claims 9 and 11-13 only recite additional steps of an abstract idea, implemented on generic computer components, and thus remain directed towards an abstract idea without significantly more.  Specifically:  in Claim 9: to estimate the battery state based on an average of battery state probability values estimated from successive sets of the segment data is a mental process – estimating a state based on an average value.  In Claim 11, to extract a feature by projecting the segment data to a feature space is a mathematical process and to infer a probability of the battery state using a battery state probability density model encompasses embodiments that are a mental process.  In Claim 12, to learn a battery state estimation model using a determined battery state probability density of reference segment data encompasses embodiments that are observations such as “if the density is greater than a certain value, the battery state is normal,” thus a mental process.  In Claim 13, projecting the sets of segment data to a corresponding feature space in order to learn a features space transformation model is performing a mathematical process in order to perform a mental process, whereas to learn the battery state probability density model to estimate a battery state probability value using the learned feature space transformation model and to learn the battery state estimation model to estimate a battery state using the battery state probability density model, broadly recited, are both mental processes that encompass embodiments which are observations such as, for example, making an observation such as “more than half of the projected values are greater than some value; if the projected values are greater than that value, then the battery state is normal.”  Therefore, dependent Claims 9 and 11-13 recite no more than additional facets of an abstract idea, implemented on generic computer components, and for reasons set forth in the rejection of Claim 7, do not integrate the abstract idea into a practical application nor recite significantly more than the abstract idea, and are thus subject-matter ineligible.
Dependent Claim 10 only requires that the battery state estimation model used in independent Claim 7 have certain properties; i.e. that the model was learned using reference segment data.  This limitation does not alter the step to estimate a battery state from remaining a mental process (i.e. is a field of use limitation), and thus the claim contains no additional elements which integrate the abstract idea into a practical application nor provide significantly more than the abstract idea. 

14 recites a method, thus a process, one of the four statutory categories of patentable subject matter.  However, Claim 14 further recites segmenting a battery signal into sets of segment data at a fixed time interval, calculating an estimated battery state probability value of the sets of segment value with respect to a learned battery state estimation model, wherein the battery state estimation model comprises a threshold value parameter that indicates a battery state to be a normal state in response to the estimated  battery state probability value meeting a threshold and estimating a battery state of a battery based on the estimated battery state probability value, each of which are mental processes capable of being performed in the human mind, with only the aid of pencil and paper.  For example, segmenting a set of data into blocks of equal length can be performed with pencil and paper; and calculating a probability value with respect to a model, recited broadly, along with estimating a battery state based on the battery state probability value encompasses embodiments such as “if the sets are greater than a threshold, the probability value is greater than ½, and thus the battery is normal.”  Therefore, the claim recites an abstract idea.  
Claim 14 does not include any additional elements which integrate the abstract idea into a practical application.  Specifically, the only recited additional elements are a memory storing instructions and a processor configured to execute the instructions to implement software to perform the abstract idea.  Recited at a high level of generality, i.e. as generic computer components, such that it amounts to no more than mere instructions to apply the judicial exception using generic computer components, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on the practice of the abstract idea.  Therefore, the claim is directed to an abstract idea.

Dependent Claims 16, 18, and 19 only requires that the battery state estimation model and battery state probability model used in independent Claim 14 have certain properties; i.e. that the models were learned using reference segment data or comprises a normal state estimation model and an abnormal state estimation model or was generated from a feature space transformation model.  This limitation does not alter the steps of calculating an estimated battery state probability value or estimating a battery state from remaining a mental process (i.e. is a field of use limitation), and thus the claim contains no additional elements which integrate the abstract idea into a practical application nor provide significantly more than the abstract idea. 
Dependent Claim 17 recites only additional steps of an abstract idea, implemented on generic computer components, and thus remain directed towards an abstract idea without significantly more.  Specifically, learning the battery state model based on the learned battery state probability density model is making a judgment, thus performing a mental process.
Dependent Claim 20 only recites additional generic computer components (i.e. a non-transitory computer readable storage medium comprising code) by which to perform the abstract idea of Claim 17, and thus neither integrates the abstract idea into a practical application nor represents significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 7, 9-13, 14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., “Intelligent Prognostics for Battery Health Monitoring Using the Mean Entropy and Relevance Vector Machine,” in view of Saha et al., “An integrated approach to battery health monitoring using Bayesian regression and state estimation.”
1, Li teaches an apparatus for learning a battery state estimation model (Li, pg. 851, 1st column, Abstract, “Battery prognostics aims to predict the remaining life of a battery … In this paper, a multistep-ahead prediction model based on the mean entropy and relevance vector machine (RVM) is developed, and applied to state of health (SOH) and remaining life prediction”) comprising:  a memory storing instructions, and a processor configured to execute the instructions (Li, pg. 857, 1st column, last paragraph, Li performs their experiments on a computer – see, for example, “MATLAB”, in which memory and a processor are inherent) to implement:  a signal processor configured to segment a battery signal into sets of segment data at a fixed time interval (Li, pg. 853, 1st column, 3rd paragraph, “Each of input pattern set is made up of any moving fixed-length window in the SOH data” with “The SOH data are usually random variables arranged in temporal order, which could be considered as time series data” i.e. each                         
                            
                                
                                    T
                                
                                
                                    i
                                
                            
                        
                     is a set of segment data of fixed length                         
                            m
                            +
                            1
                        
                    ); and a learner configured to learn a battery state estimation model for estimating a battery state of a battery (Li, pg. 857, 1st column, Algorithm 3 uses the segment data to learn the battery state estimation model of pg. 856, 2nd column, Eq. (25)) based on a determined battery state probability density of the sets of the segment data (Li, pg. 857, 1st column, Algorithm 3 is based on, for example, a probability density of the sets of the segment data described in pg. 855, 2nd column, Eq. (13), where Φ is derived from the sets of the segment data, see the definition of Φ on pg. 855, 2nd column, 3rd paragraph).
Li does not teach, but Saha teaches, to determine a threshold value parameter that indicates a battery state to be a normal state in response to a battery state probability value meeting a threshold based on [a] determined battery state probability density corresponding to [a] learned battery state estimation model, and to reflect the determined threshold value parameter in the battery state estimation model (Saha, pg. 652, 1st column, 1st paragraph, “Remaining useful life (RUL) or time-to-failure (TTF) is used as the relevant metric for SOL.  This is derived by projecting out the capacity estimates into the future until expected capacity hits a certain predetermined end-of-life threshold” where the capacity estimate is a battery state probability value because it is used to calculate a “RUL probability density” based on the probability the battery will last that long, further the capacity estimate                         
                            
                                
                                    y
                                
                                
                                    *
                                
                            
                        
                     of Li is the mean of the projected capacity, thus a probability value in a different manner; further the state, i.e. amount of “RUL” is normal as long as there is life remaining and is indicated based on a battery state probability density previously calculated in Li in order to calculate the expected capacity).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a remaining useful life calculation based on the RVM predictions using a determined threshold, as does Saha, in the invention of Li.  The motivation to do so is that Remaining Useful Life is a “relevant metric for SOL” i.e. for the State of Life of a battery.

Regarding Claim 3, the Li/Saha combination of Claim 1 teaches the apparatus of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Li further teaches wherein the learner comprises: a feature space transformation module learner configured to learn a feature space transformation model corresponding to a battery state feature by projecting the sets of the segment data to a corresponding feature space (Li, pg. 852, 2nd column, 1st paragraph, “RVM adopts kernel functions to project the input variables into high-dimensional feature space” with the definition of                         
                            φ
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                     on pg. 855, 2nd column, below Eq. (12) based on the segments, thus the transformation is learned); a battery state probability density model learner configured to learn the battery state probability density model to estimate a battery state probability value using the learned feature space transformation model (Li, pg. 856, 1st column, last paragraph, Eq. (20) is a battery state probability density model that is learned through Algorithm 3 by learning the                          
                            
                                
                                    α
                                
                                
                                    i
                                
                            
                        
                    ), and a battery state estimation model learner configured to learn the battery state estimation model to estimate a battery state using the battery state probability density model (Li, pg. 856, 2nd column, 1st paragraph, Eq. (25), determined based on Eq. (20), see 1st column, last paragraph, “by maximizing the marginal likelihood (20)”).
Regarding Claim 5, the Li/Saha combination of Claim 3 teaches the apparatus of Claim 3 (and thus the rejection of Claim 3 is incorporated).  Li further teaches wherein the battery state probability density model learner is further configured to estimate a parameter of the battery state probability density model defined by at least one of a maximum likelihood algorithm (Li, pg. 856, 1st column, last paragraph, parameters                         
                            
                                
                                    α
                                
                                
                                    i
                                
                            
                        
                     are determined “by maximizing the marginal likelihood (20)”).

Regarding Claim 7, Li teaches a battery state estimating apparatus (Li, pg. 851, 1st column, Abstract, “Battery prognostics aims to predict the remaining life of a battery … In this paper, a multistep-ahead prediction model based on the mean entropy and relevance vector machine (RVM) is developed, and applied to state of health (SOH) and remaining life prediction”) comprising:  a memory storing instructions, and a processor configured to execute the instructions (Li, pg. 857, 1st column, last paragraph, Li performs their experiments on a computer – see, for example, “MATLAB”, in which memory and a processor are inherent) to implement:  a signal processor configured to segment a battery signal into sets of segment data at a fixed time interval (Li, pg. 853, 1st column, 3rd paragraph, “Each of input i.e. each                         
                            
                                
                                    T
                                
                                
                                    i
                                
                            
                        
                     is a set of segment data of fixed length                         
                            m
                            +
                            1
                        
                    ); and … an estimated battery state probability value of the sets of the segment data with respect to a learned battery state estimation model (Li, pg. 857, 1st column, Algorithm 3 learns parameters                         
                            
                                
                                    α
                                
                                
                                    i
                                
                            
                        
                     and                         
                            σ
                        
                     of the battery state estimation model to determine estimated battery state probability value of the sets                         
                            
                                
                                    y
                                
                                
                                    *
                                
                            
                        
                     via 2nd column, 1st paragraph, Eq. (25), where                         
                            
                                
                                    y
                                
                                
                                    *
                                
                            
                        
                     is the mean of the projected capacity, thus a probability value).
Li does not teach a state estimator to estimate a battery state of a battery based on [the] battery state probability value … wherein the battery state estimation model comprises a threshold that indicates a battery state to be a normal state in response to the estimated battery state probability value meeting a threshold based on a battery state probability density, but Saha teaches a state estimator to estimate a battery state of a battery based on [the] battery state probability value (Saha, pg. 652, 1st column, 1st paragraph, “Remaining useful life (RUL) or time-to-failure (TTF) is used as the relevant metric for SOL.  This is derived by projecting out the capacity estimates into the future until expected capacity hits a certain predetermined end-of-life threshold”)  wherein the battery state estimation model comprises a threshold that indicates a battery state to be a normal state in response to the estimated battery state probability value meeting a threshold based on a battery state probability density (Saha, pg. 652, 1st column, 1st paragraph, “Remaining useful life (RUL) … is derived by projecting out the capacity estimates into the future until expected capacity hits a certain predetermined end-of-life threshold” where the state, i.e. amount of “RUL” is normal as long as there is life remaining and is indicated based on a battery state probability density previously calculated in Li in order to calculate the expected capacity).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a remaining useful life calculation (as does Saha) based on the capacity predictions (of Li) using a determined threshold, as does Saha.  The motivation to do so is that Remaining Useful Life is a “relevant metric for SOL” i.e. for the State of Life of a battery.

Regarding Claim 9, the Li/Saha combination of Claim 7 teaches the apparatus of Claim 7 (and thus the rejection of Claim 7 is incorporated).  Li further teaches wherein the state estimator is further configured to estimate the battery state based on an average of battery state probability values estimated from successive sets of the segment data (Li, pg. 856, 2nd column, Eq. (25) is the predicted mean/average of battery state probability values, i.e. the mean of the probability distribution of Eq. (24), and is estimated from successive sets of the segment data, see pg. 855, 1st column, Table 1 for the successive sets of segment data used to train the model and ultimately learn the battery state probability values).
Regarding Claim 10, the Li/Saha combination of Claim 7 teaches the apparatus of Claim 7 (and thus the rejection of Claim 7 is incorporated).  Li further teaches wherein the learned battery state estimation model (i.e. Eq. (25)) comprises a battery state probability density model (pg. 856, 1st column, last paragraph, Eq. (20)) learned using reference segment data of a battery signal previously measured from a reference battery (Li, pg. 855, 1st column, Table 1 is the “training data set” which is reference segment data wherein, pg. 851, 1st column, Abstract, “The presented approach is validated through experimental data collected from Li-ion batteries”).
11, the Li/Saha combination of Claim 7 teaches the apparatus of Claim 7 (and thus the rejection of Claim 7 is incorporated).  Li further teaches a feature extractor configured to extract a feature of the battery state by projecting the segment data to a feature space (Li, pg. 852, 2nd column, 1st paragraph, “RVM adopts kernel functions to project the input variables into high-dimensional feature space”) and a battery state probability inferrer configured to infer a probability of the battery state using a battery state probability density model corresponding to the battery state (Li, pg. 856, 2nd column, 1st paragraph, Eq. (24) is a probability of the battery state, inferred by learning the parameters                         
                            
                                
                                    α
                                
                                
                                    i
                                
                            
                        
                     and                         
                            σ
                        
                    ).
Regarding Claim 12, the Li/Saha combination of Claim 7 teaches the apparatus of Claim 7 (and thus the rejection of Claim 7 is incorporated).  Li further teaches a learner configured to learn the battery state estimation model (Li, pg. 857, 1st column, Algorithm 3 uses the segment data to learn the battery state estimation model of pg. 856, 2nd column, Eq. (25)) based on a determined battery state probability density of the sets of the segment data (Li, pg. 857, 1st column, Algorithm 3 is based on, for example, a probability density of the sets of the segment data described in pg. 855, 2nd column, Eq. (13), where Φ is derived from the sets of the segment data, see the definition of Φ on pg. 855, 2nd column, 3rd paragraph).
Regarding Claim 13, the Li/Saha combination of Claim 12 teaches the apparatus of Claim 12 (and thus the rejection of Claim 12 is incorporated).  Li further teaches a feature space transformation module learner configured to learn a feature space transformation model corresponding to a battery state feature by projecting the sets of the reference segment data to a corresponding feature space (Li, pg. 852, 2nd column, 1st paragraph, “RVM adopts kernel functions to project the input variables into high-dimensional feature space” with the definition of                         
                            φ
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                     on pg. 855, 2nd column, below Eq. (12) based on the segments, thus the transformation is learned); a battery state probability density model learner configured to learn the battery state probability density model to estimate a battery state probability value using the learned feature space transformation model (Li, pg. 856, 1st column, last paragraph, Eq. (20) is a battery state probability density model that is learned through Algorithm 3 by learning the                         
                            
                                
                                    α
                                
                                
                                    i
                                
                            
                        
                    ), and a battery state estimation model learner configured to learn the battery state estimation model to estimate a battery state using the battery state probability density model (Li, pg. 856, 2nd column, 1st paragraph, Eq. (25), determined based on Eq. (20), see 1st column, last paragraph, “by maximizing the marginal likelihood (20)”).

Regarding Claim 14, Li teaches a battery state estimation method (Li, pg. 851, 1st column, Abstract, “Battery prognostics aims to predict the remaining life of a battery … In this paper, a multistep-ahead prediction model based on the mean entropy and relevance vector machine (RVM) is developed, and applied to state of health (SOH) and remaining life prediction”), implemented at a processor (Li, pg. 857, 1st column, last paragraph, Li performs their experiments on a computer – see, for example, “MATLAB”, in which a processor is inherent), comprising:  segmenting a battery signal into sets of segment data at a fixed time interval (Li, pg. 853, 1st column, 3rd paragraph, “Each of input pattern set is made up of any moving fixed-length window in the SOH data” with “The SOH data are usually random variables arranged in temporal order, which could be considered as time series data” i.e. each                         
                            
                                
                                    T
                                
                                
                                    i
                                
                            
                        
                     is a set of segment data of fixed length                         
                            m
                            +
                            1
                        
                    ); calculating an estimated battery state probability value of the sets of the segment data with respect to a learned battery state estimation model (Li, pg. 857, 1st column, Algorithm 3 learns parameters                         
                            
                                
                                    α
                                
                                
                                    i
                                
                            
                        
                     and                         
                            σ
                        
                     of the battery state estimation model to determine estimated battery state probability value of the sets                         
                            
                                
                                    y
                                
                                
                                    *
                                
                            
                        
                     via 2nd column, 1st paragraph, Eq. (25), where                         
                            
                                
                                    y
                                
                                
                                    *
                                
                            
                        
                     is the mean of the projected capacity, thus a probability value).
Li does not teach, but Saha teaches, wherein the battery state estimation model comprises a threshold that indicates a battery state to be a normal state in response to the estimated battery state probability value meeting a threshold based on a battery state probability density (Saha, pg. 652, 1st column, 1st paragraph, “Remaining useful life (RUL) or time-to-failure (TTF) is used as the relevant metric for SOL.  This is derived by projecting out the capacity estimates into the future until expected capacity hits a certain predetermined end-of-life threshold” where the state, i.e. amount of “RUL” is normal as long as there is life remaining and is indicated based on a battery state probability density previously calculated in Li in order to calculate the expected capacity).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a remaining useful life calculation (as does Saha) based on the capacity predictions (of Li) using a determined threshold, as does Saha.  The motivation to do so is that Remaining Useful Life is a “relevant metric for SOL” i.e. for the State of Life of a battery.

Regarding Claim 16, the Li/Saha combination of Claim 14 teaches the method of Claim 14 (and thus the rejection of Claim 14 is incorporated).  Li further teaches wherein the learned battery state estimation model (i.e. Eq. (25)) is generated from a battery state probability density model (pg. 856, 1st column, last paragraph, Eq. (20)) learned using reference segment data of a battery signal previously measured from a reference battery (Li, pg. 855, 1st column, Table 1 is the “training data set” which is reference segment data wherein, pg. 851, 1st 
Regarding Claim 17, the Li/Saha combination of Claim 16  teaches the method of Claim 16 (and thus the rejection of Claim 16 is incorporated).  Li further teaches learning the battery state estimation model (Li, pg. 857, 1st column, Algorithm 3 uses the segment data to learn the battery state estimation model of pg. 856, 2nd column, Eq. (25) is based on the                         
                            
                                
                                    α
                                
                                
                                    i
                                
                            
                        
                    ) based on the learned battery state probability density model (pg. 856, 1st column, last paragraph, Eq. (20) used to learn the                         
                            
                                
                                    α
                                
                                
                                    i
                                
                            
                        
                    ).
Regarding Claim 19, the Li/Saha combination of Claim 16 teaches the method of Claim 16 (and thus the rejection of Claim 16 is incorporated).  Li further teaches wherein the battery state probability density model is generated from a feature space transformation model corresponding to a battery state feature by projecting the sets of the reference segment data to a corresponding feature space (Li, pg. 852, 2nd column, 1st paragraph, “RVM adopts kernel functions to project the input variables into high-dimensional feature space” with the definition of                         
                            φ
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                     on pg. 855, 2nd column, below Eq. (12), where Eq. (20), identified as the battery state probability density model, is based on                         
                            φ
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                     through                         
                            C
                        
                    ).
Regarding Claim 20, the Li/Saha combination of Claim 14 teaches the method of Claim 14 (and thus the rejection of Claim 14 is incorporated).  Li further teaches that their methods are performed on a computer (Li, pg. 857, 1st column, last paragraph, Li performs their experiments on a computer – see, for example, “MATLAB”, in which a processor is inherent) in which a non-transitory computer-readable storage medium is inherent.

Claims 2, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Saha, and further in view of Kim, US PG Pub 2014/0258474.
Regarding Claim 2, the Li/Saha combination of Claim 1 teaches the apparatus of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Li further teaches to eliminate noise from the battery signal (Li, pg. 857, 1st column, last paragraph, “The measures SOH data are further denoised by wavelet transform”).  Li does not teach to change an interval that the battery signal is collected from the battery to a regular time interval, but Kim teaches this limitation (Kim, title, “Controlling data collection interval of a M2M device” & [0017-0018], “collecting sensing data from the reference M2M device at a regular interval … [and] increasing [or] … decreasing the data collection interval” where [0014], “the collected device information may include information on a power source type and a remaining battery level” where M2M denotes any “machine to machine” data collection).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the data collecting interval to a different regular interval, as does Kim, in the invention of Li.  The motivation to do so is that “by controlling the data collection interval … an amount of overlapped sending data may be reduced and sensing data quality may be improved” (Kim, [0109]).
Regarding Claim 8, the Li/Saha combination of Claim 7 teaches the apparatus of Claim 7 (and thus the rejection of Claim 7 is incorporated).  Li further teaches to eliminate noise from the battery signal (Li, pg. 857, 1st column, last paragraph, “The measures SOH data are further denoised by wavelet transform”).  Li does not teach to correct an interval that the battery signal is collected from the battery to a regular time interval, but Kim teaches this limitation (Kim, title, “Controlling data collection interval of a M2M device” & [0017-0018], “collecting sensing data from the reference M2M device at a regular interval … [and] increasing [or] … where M2M denotes any “machine to machine” data collection).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the data collecting interval to a different regular interval, as does Kim, in the invention of Li.  The motivation to do so is that “by controlling the data collection interval … an amount of overlapped sending data may be reduced and sensing data quality may be improved” (Kim, [0109]).
Regarding Claim 15, the Li/Saha combination of Claim 14 teaches the method of Claim 14 (and thus the rejection of Claim 14 is incorporated).  Li further teaches to eliminate noise from the battery signal (Li, pg. 857, 1st column, last paragraph, “The measures SOH data are further denoised by wavelet transform”).  Li does not teach correcting an interval that the battery signal is collected from the battery to a regular time interval, but Kim teaches this limitation (Kim, title, “Controlling data collection interval of a M2M device” & [0017-0018], “collecting sensing data from the reference M2M device at a regular interval … [and] increasing [or] … decreasing the data collection interval” where [0014], “the collected device information may include information on a power source type and a remaining battery level” where M2M denotes any “machine to machine” data collection).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the data collecting interval to a different regular interval, as does Kim, in the invention of Li.  The motivation to do so is that “by controlling the data collection interval … an amount of overlapped sending data may be reduced and sensing data quality may be improved” (Kim, [0109]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Saha, and further in view of Widodo et al., “Fault diagnosis of low speed bearing based on relevance vector machine and support vector machine.”  
Regarding Claim 4, the Li/Saha combination of Claim 3 teaches the apparatus of Claim 3 (and thus the rejection of Claim 3 is incorporated).  Li does not teach, but Widodo teaches, to learn the feature space transformation model by projecting … data to [a] corresponding feature space in a dimension lower than a current dimension of the … data, using … a principle component analysis (Widodo, pg. 7253, 2nd column, 2nd paragraph, “component analysis is used to extract the optimal feature and to reduce the dimension of the original features by means of a principle component analysis” before applying the RVM algorithm, see pg. 7258, 2nd column, 2nd paragraph).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to use PCA to reduce the input dimension of the features before applying an RVM for prediction, as does Widodo.  The motivation to do so is that using a component analysis to extract features improves classification performance (see pg. 7259, Table 5 vs Table 7, and pg. 7258, 1st column, 1st paragraph, “feature extraction and reduction by component analysis is introduced to increase the performance of classification”).

Claim 18 is rejected under 35U.S.C. 103 as being unpatentable over Li in view of Saha, in and further in view of Kiryati, US Patent 8,724,891.
Regarding Claim 18, the Li/Saha combination of Claim 16 teaches the method of Claim 16 (and thus the rejection of Claim 16 is incorporated).  Li further teaches wherein the battery state probability density model comprises a normal state estimation model corresponding to a normal state of the reference battery (Li, pg. 856, 2nd column, last paragraph, “The data used to validate the proposed approach are collected from two rechargeable Li-ion batteries … the experiment was stopped when the battery reached its endo of life (EOL) criteria”).  Li thus teaches only comparison to a normal baseline operation, and thus does not teach an abnormal state estimation model corresponding to an abnormal state.  However,  Kiryati teaches predicting between a normal state and an abnormal state, using statistical models, either using just a single normal state model (as does Li) or by using multiple models, a normal state model and an abnormal state model (Kiryati, column 11, lines 21-22 and lines 25, “to build a statistical model of normal [behavior] … generating models of normal [behaviors] and abnormal [behaviors]” & column 9, lines 3-6, “Abnormal activity is detected with there is significant incompatibility to a statistical model of usual [behavior], or significant compatibility to an usual or prohibited [behavior]”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate features of Kiryati into Li.  The motivation to do so is to compare an observed behavior to assess compatibility of that behavior with a known abnormal behavior (i.e., according to Li, pg. 851, Abstract, “such that the maintenance service can be scheduled in advance” & 2nd column, 2nd paragraph, “to rectify impending faults without destroying the battery”).

Response to Arguments
Applicant’s arguments filed October 6th, 2020 have been fully considered, but are not fully persuasive.  
Applicant’s arguments regarding the 35 U.S.C. 101 rejection of the claims have been fully considered, but are unpersuasive.
how the estimation is performed that may constitute steps not performable in the human mind and may render the claim subject-matter eligible.
Applicant argues (pg. 8 of the response, section A) that the claims “Do Not Articulate Any ‘Abstract Idea’ Under the Directives of the Revised 101 Guidance” and, after a review of case law, steps through the three categories of abstract ideas.  
Applicant argues (pg. 12 of the response, 1st paragraph), that “the claims do not recite any mathematical relationships – no such mathematical relationships, mathematical formulas or equations, mathematical calculations are recite in the present claims.”  The applicant does not specifically address the limitations that the previous rejection has identified as mathematical relationships -  projecting the sets of segment data to a corresponding feature space in Claim 3 is a mathematical process; projecting the sets of the segment data to the corresponding feature space in a dimension lower than a current dimension of the segment data, using at least one of a principle component analysis in Claim 4 is a mathematical process; and in Claim 5 to estimate a parameter of the battery state probability density model defined by at least one of a maximum likelihood algorithm or a maximum a posteriori (MAP) algorithm using the learned feature space transformation model i.e. using a MAP algorithm to estimate a parameter is also a mathematical process, similar to “reforming a resampled statistical analysis to 
Applicant next argues that the claims do not recite any method of organizing human activity, to which the examiner agrees.
The applicant next argues that the claims do not recite steps which can be performed in the human mind, specifically citing to segment a battery signal into sets of segment data at a fixed time interval and learn a battery state estimation model … based on a determined battery state probability density of the sets of segment data.  However, as demonstrated in the current and previous rejections, when the limitations are as broadly recited as they are in the present claims, these limitations are clearly capable of being performed in the human mind, or with pencil and paper.  For example, provided with the battery signal “1 1 2 2 3 3 4 4”, a human can clearly segment the signal into the sets “1 1” “2 2” “3 3” “4 4”.  Further, a human can make the observation  “if the determined density is greater than some threshold, the battery is abnormal” e.g. if the sets contain more than a threshold fraction of values of 4, declare the battery abnormal is a simple observation that lays within the broadest reasonable interpretation of the claims and observations that can be made by human are indeed mental processes.
The applicant next argues (pg. 15 of the response, last paragraph) that the claim integrates any alleged judicial exception into a practical application, because the claim “effect an improvement in any other technology or technical field”  However, to effect an improvement the claim must recite the improvement – merely determining a state of charge in a mental process is at most an improvement in a mental process, not an improvement to a technology.  Providing an improved estimation, when that estimation is a mental process, is not an integration of the mental process into a practical application.  Applicant claims (pg. 17, 2nd paragraph) that SOC 
Applicant next argues (pg. 18 of the response) that the claims recite significantly more than an abstract idea.  On page 19 of the response, the applicant confounds the Berkheimer evidence required for making a judgement that an additional element is well-understood, routine, and conventional, with the evaluation of whether a limitation is a mental process: “Other than asserting, generally, that the claims are ‘mental processes … the office offers no explanation on how the elements recited in the claims do or not provide significantly more’ than the recited judicial exception”.  The examiner notes that the only additional elements ever identified in the rejection of the claims are generic computer components used to implement the abstract idea, with no special nexus or combination between them that could amount to significantly more than implementation of the abstract idea on a computer (see MPEP 2106.05(f)).  While the applicant requests Berkheimer evidence demonstrating that the additional elements are routine, conventional, and well-understood, the applicant does not point to any additional elements, beyond the abstract idea, for which the examiner has not provided such evidence.  
Applicant finally claims that “the present claims are not merely limiting the abstract idea to a computer environment by performing the idea via a computer,” but the examiner has found that this is precisely the case of the present invention.  Claim 1, as an example, consists of a memory and a processor configured to a) segment data and b) learn a model based on a density of the data, wherein the model includes a threshold and the model indicates a normal state based on the density and the threshold.  The claimed invention clearly fails to recite a practical application (i.e. replacing a battery once it is determined to be abnormal) and does not include 

Applicant’s arguments with respect to the prior art rejections of the claims have been fully considered, but are unpersuasive.
The examiner notes that the amendment to Claim 1 is an incorporation of limitations previously recited in cancelled Claim 6.  Applicant argues that Saha “fails to disclose any threshold ‘based on the determined battery state probability density corresponding to the learned battery state estimation model.”  Upon inspection, the applicant appears to be taking a narrower interpretation of the claim language than is strictly recited by the claims.  The applicant appears to be interpreting the claims such that the threshold must be based on the probability density (see pg. 22 of the response, 2nd paragraph).  However, the examiner interprets the claim language, taken in light of the specification, more broadly – rather than the indication, rather than the threshold, is based on the probability density.  Claim 1 reads, in part, to determine a threshold value parameter that indicates [a battery state to be in a normal state] [in response to an estimated battery state probability density value meeting a threshold] [based on the determined battery state probability density corresponding to the learned battery state estimation model].  That is, the examiner’s interpretation (both in the previous rejection and in the current rejection) is that claim requires only that the indication be based on the density, not that the threshold be based on the density.  The examiner agrees that the threshold of Saha is not based on any determined battery state probability density, and amendment to claims to clarify the convoluted wording would overcome the cited art and require additional search and 
Applicant’s arguments regarding the dependent claims rely upon the features of the independent claim, and are thus unpersuasive.

Applicant’s amendments to the claims have caused the means-plus-function interpretation of the claim limitations under 35 U.S.C. 112(f) to be dropped.  Specifically, the third prong of the three-prong test requires that the functional limitation not be modified by sufficient structure to perform the recited functions.  The claims have been amended such that it is clear that the learner of Claim 12 (as well as other claim limitations that the learner comprises) is implemented by a processor executing instructions, i.e. the limitations are modified by sufficient structure in the processor.  Therefore, the learner (and its sub-components) are interpreted as software components implemented on a processor and not subject to 35 U.S.C. 112(f) mean-plus-function interpretation.  

Applicant’s arguments with respect to the 35 U.S.C. 112(d) rejection of Claim 20 have been fully considered, but are unpersuasive.  
Amended Claim 20 merely requires a storage medium containing instructions capable of causing a processor to perform the method of Claim 14.  Claim 20 does not require the method of Claim 14 to be performed, and thus Claim 20 can be infringed without infringing upon Claim 14.  Therefore, Claim 20 is not further limiting the claim upon which it depends.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M SMITH whose telephone number is (469)295-9104.  The examiner can normally be reached on Monday - Friday, 8:30am -5pm Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BRIAN M SMITH/Examiner, Art Unit 2122